 



Exhibit  10.1
July 28, 2005
 

Re:   Separation and Release Agreement

Dear Mr. Nuti:
This letter sets forth certain terms and conditions relative to your separation
from your employment with Symbol Technologies, Inc., including its subsidiaries
and affiliated corporations, and their respective current and former directors,
officers, employees, agents and assigns (“Symbol” or the “Company”).
Your resignation as an officer and director of the company will be effective
August 1, 2005. Your resignation from Symbol’s employ, will be effective
August 6, 2005. The Company hereby agrees to waive the sixty (60) day notice
period requirement in Section 6(a)(vi) of your Employment Agreement with the
Company dated March 31, 2004 (the “Employment Agreement”), consents to you
joining, and does not and will not assert any rights under Section 9(a) of the
Employment Agreement as a result of you joining NCR.
In exchange for the Company providing you with the aforementioned waiver and
consent, you hereby waive all claims against the Company and unconditionally and
irrevocably release and discharge the Company from liability for any claims or
damages that you have or may have against it, its current and former directors,
officers, employees, agents and assigns up to the moment this Agreement becomes
fully executed, regardless of whether those claims are known or unknown
including, but not limited to, any claims for wages, severance, bonuses or
benefits

 



--------------------------------------------------------------------------------



 



(except as specifically provided for herein), or any other claims whatsoever
arising during or, in whole or in part, out of your employment relationship with
the Company, or violations of any federal, state or local fair employment
statute, executive order, ordinance, law or regulation, including Title VII of
the Civil Rights Act, the Rehabilitation Act of 1973, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers’ Benefit Protection Act, the New York State Human Rights Law, or
any other potentially applicable employment or labor law, or any other rule of
law or common law including, but not limited to those concerning possible torts,
express or implied contract, the implied covenant of good faith and fair
dealing, public policy, or other obligations. Other than with respect to any
rights to which you may be entitled under the federal Age Discrimination in
Employment Act, you also agree not to initiate any administrative or legal
action against the Company to assert such claims. Moreover, to the extent any
such action is brought by you or on your behalf by any third party, you agree to
waive all claims to monetary relief or damages of any kind, including attorneys’
fees and costs. You understand that the fact of this agreement and/or the
agreement to pay or the payment of the consideration described herein does not
constitute an admission by the Company that it has violated any such law or
legal obligation. In consideration of the Company’s commitments in the second
paragraph of this letter, you agree that you will sign a release containing the
same language as the language in this paragraph on or about August 6, 2005.
The foregoing release does not apply to any rights of indemnification or to
directors and officers liability insurance coverage you may have. In addition,
Section 7(a) of the Employment Agreement shall apply. Sections 7(b), 7(c), 7(d),
7(e) and 8 of the Employment Agreement shall

 



--------------------------------------------------------------------------------



 



not apply and you acknowledge and agree that you shall not, as of the date
hereof or at any time hereafter, be entitled to receive any payment or benefit
under such Sections 7(b), 7(c), 7(d), 7(e) or 8 of the Employment Agreement in
connection with your termination of employment or otherwise. With regard to
option grants you acknowledge that any vested options you have need to be
exercised prior to your last day of employment and shall expire upon such
termination of employment. You acknowledge that you shall continue to be subject
to all of the continuing obligations to the Company set forth in Section 9 of
the Employment Agreement (including without limitation the obligations set forth
in Sections 9(b), 9(c) and 9(e) of the Employment Agreement), except as
specifically set forth in the second sentence of the second paragraph above
relating to your employment by NCR.
You acknowledge that you may take up to twenty-one (21) days to consider the
terms of this Agreement. You also acknowledge that you were advised by Symbol to
discuss the terms of this Agreement with your attorneys prior to signing this
Agreement. You further acknowledge that you are entering into this Agreement,
freely, knowingly, and voluntarily, with a full understanding of its terms and
that you will have seven (7) days to revoke this Agreement after executing the
same by notifying the undersigned in writing during this seven-day period.
Except as set forth herein, this constitutes the entire agreement between us
regarding the subject matter hereof. This Agreement may not be changed or
altered, except by a writing signed by you and the Company. This Agreement is
entered into in the State of New York and the laws of the State of New York will
apply to any dispute concerning it, without regard to its conflicts of law
provisions. If any clause of this Agreement should ever be determined to be
unenforceable, it is

 



--------------------------------------------------------------------------------



 



agreed that this will not affect the enforceability of any other clause or the
remainder of this Agreement.

             
 
            Sincerely,        
 
            SYMBOL TECHNOLOGIES, INC.        
 
           
 
           
By:
  /s/ Robert J. Chrenc        
 
           
Its:
  CHAIRMAN OF THE BOARD        
 
           
 
            Symbol Technologies, Inc.        
 
           
 
            AGREED AND ACCEPTED:        
 
           
By:
  /s/ William Nuti   Date:   7-28-05
 
           
 
  William Nuti        

 